I concur in the opinion of Mr. Justice WADE, except as to the statement, based upon the case of Crismon v. Reich, 2 Utah 111, 40 Pac. St. Rep. p. 111, to the effect that an action cannot be maintained by the taxing units to recover taxes on personal property, which taxes are not attached to real estate. Since the Crismon case there have been so many changes in our statutes, in tax theory, in tax procedures, and in the concept of tax liability, that I think the statement in the Crismon case no longer controlling. I see no reason why an action may not lie for unpaid taxes on personal property where the summary proceeding of seizure under the tax laws is not practicable.